[Cite as State v. Peck, 2013-Ohio-1951.]

                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           BUTLER COUNTY




STATE OF OHIO,                                   :

        Plaintiff-Appellee,                      :       CASE NO. CA2012-09-174

                                                 :              DECISION
  - vs -                                                         5/13/2013
                                                 :

JOSEPH R. PECK,                                  :

        Defendant-Appellant.                     :



    CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                       Case No. CR2012-04-0596


Michael T. Gmoser, Butler County Prosecuting Attorney, Government Services Center,
315 High Street, 11th Floor, Hamilton, OH 45011-6057, for plaintiff-appellee

Brandabur & Bowling Co., L.P.A., Jeffrey W. Bowling, 315 South Monument Avenue,
Hamilton, Ohio 45011, for defendant-appellant



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the

transcript of the docket and journal entries, the transcript of proceedings and original

papers from the Butler County Court of Common Pleas, and upon the brief filed by

appellant's counsel, oral argument having been waived.

        {¶ 2} Counsel for defendant-appellant, Joseph R. Peck, has filed a brief with this

court pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), which (1)

indicates that a careful review of the record from the proceedings below fails to disclose
                                                                 Butler CA2000-00-000

any errors by the trial court prejudicial to the rights of appellant upon which an

assignment of error may be predicated; (2) lists seven potential errors "that might

arguably support the appeal," Anders, at 744, 87 S. Ct. at 1400; (3) requests that this

court review the record independently to determine whether the proceedings are free

from prejudicial error and without infringement of appellant's constitutional rights; (4)

requests permission to withdraw as counsel for appellant on the basis that the appeal is

wholly frivolous; and (5) certifies that a copy of both the brief and motion to withdraw

have been served upon appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response

having been received, we have accordingly examined the record and find no error

prejudicial to appellant's rights in the proceedings in the trial court. The motion of

counsel for appellant requesting to withdraw as counsel is granted, and this appeal is

dismissed for the reason that it is wholly frivolous.


       RINGLAND, P.J., S. POWELL and M. POWELL, JJ., concur.




                                            -2-